Citation Nr: 0120773	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  93-27 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability of the 
left leg and ankle.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1977 to June 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.  In connection with her appeal, the 
veteran provided testimony from the RO at a videoconference 
hearing before the undersigned, seated in Washington, D.C.  A 
transcript of that hearing is associated with the claims 
file.

The Board notes that the veteran initiated an appeal with 
respect to the RO's denial of entitlement to service 
connection for Raynaud's disease; however, she withdrew that 
matter from appellate status in April 1998.  See 38 C.F.R. 
§ 20.204 (2000).  As such, it will be discussed no further 
herein.

The matter of entitlement to service connection for headaches 
is discussed in the remand portion that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the claims of entitlement to service 
connection for disability of the left leg and ankle and 
entitlement to a compensable rating for left ear hearing loss 
has been obtained.

2.  The evidence does not establish the current existence of 
a left leg and ankle disability related to the veteran's 
military service.

3.  The veteran is not totally deaf in the service-connected 
left ear or the nonservice-connected right ear.

4.  Due to the veteran's lack of cooperation, the level of 
hearing impairment in her left ear is not ascertainable.


CONCLUSIONS OF LAW

1.  A left leg and ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998), and 38 C.F.R. §§ 3.383, 
4.85, Diagnostic Code 6100, 4.86 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claims, see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection, and to establish a compensable evaluation for 
left ear hearing loss, and of the evidence needed to support 
such claims in letters, the statement of the case and the 
supplemental statements of the case.  The veteran has 
submitted pertinent evidence, and the RO and the Board have 
pursued development to include obtaining records identified 
by the veteran and VA examination opinions pertinent to the 
existence, etiology and severity of disability of the left 
leg ankle, and the severity of left ear hearing loss.  The 
veteran has identified no other available and pertinent 
evidence.

In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.  A remand for adjudication by the RO would thus serve 
only to further delay resolution of the veteran's claims. 

The Board also notes the standard of review to be applied to 
both of the claims adjudicated herein is as follows:

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

Service medical records reveal that the veteran injured her 
left ankle after falling off a truck.  X-rays disclosed a 
probable partial rupture of the Achilles tendon.  The report 
of examination at separation from service shows that the 
veteran's lower extremities and musculoskeletal system were 
found to be normal on clinical evaluation.  On a 
contemporaneous report of medical history, the veteran 
reported foot trouble without history of having or having had 
painful joints; leg cramps; broken bones; bone, joint or 
other deformity; or a "trick" or locked knee.  Examining 
personnel noted the veteran expressed numerous 
musculoskeletal complaints.

The veteran did not report discomfort of the left leg or 
ankle in connection with VA examination conducted in July 
1981; that report includes note that examination of the 
musculoskeletal system was normal.  

A June 1992 VA record includes note of complaints of leg pain 
with the impression of left lower extremity muscle spasm.  

VA records dated in May and June 1993 note the veteran's 
complaints of being unable to bear weight on the left lower 
extremity.  She was noted to have an unusual gait.  She was 
worked up for osteoarthritis or inflammatory arthritis.  
Testing was normal.  

At the time of VA examination in June 1993, the veteran 
complained of left leg and ankle pain.  The examiner noted no 
deformity, edema, scars, or pain or tenderness of the 
Achilles or malleoli, to include with pressure on the 
Achilles tendon.  Also, X-rays were interpreted as 
essentially normal.  There was no notation of limited range 
of left lower extremity motion or any pain with motion.  The 
examiner also noted a "normal gait until she got into the 
exam room" and commented that she resumed her normal gait 
upon finishing the examination.  The examiner found no 
pathology.

In December 1993, the veteran sought private treatment for 
complaints of intermittent but worsening left leg pain over 
the past two years.  Examination revealed good pedal pulses, 
no femoral bruits and no mass.  The diagnosis was 
intermittent claudication.  

Also in December 1993, the veteran underwent VA 
hospitalization for evaluation of left leg pain.  A bone scan 
disclosed no evidence of a left knee disorder and multiple 
computerized tomography scans disclosed no pathology to which 
left leg pain could be attributed.  

VA treatment records dated from July to November 1997 also 
reflect the veteran's complaints of left lower extremity 
pain.  The diagnoses shown in those records include a past 
history of left knee and ankle arthritis; possible sciatic 
neuralgia; and possible myofascial syndrome due to the 
veteran's in-service injury.  A record dated in August 1995 
indicates the veteran would benefit from physical therapy for 
left leg weakness and for training in good gait and posture 
management.

In January 1996, the veteran underwent a VA examination to 
determine the cause and nature of left lower extremity pain 
and to rule out neurologic pathology.  She walked with a cane 
at that time.  Examination was stated to be unremarkable.

A private record dated in January 1996 notes left leg pain 
and mild tenderness of the left hip and lower back.  The 
impressions offered were pertinent to the back and hip.  X-
rays showed left hip arthritis.

The claims file contains a work status report dated in March 
1997 indicating the veteran should remain off work for one 
month due to back pain and fibromyalgia.  The signature is 
not identified as that of a physician.  The individual 
commented that the veteran had fibromyalgia of the left ankle 
Achilles tendon that was incurred during military service in 
1980.

The claims file also contains a statement from Pearl Grove, 
who reports having served with the veteran in Germany and 
having acted as one of the medics who treated the veteran for 
an accident in 1980.  She stated that the veteran was treated 
constantly for her left leg and ankle tendon and that the 
difficulties the veteran was now having were related to the 
in-service fall.

VA treatment records dated from March 1997 to February 1998 
note the veteran's complaints of other musculoskeletal 
discomfort and include a diagnosis of fibromyalgia.  

In April 1999, the veteran presented for a VA examination.  
She complained of left leg weakness and giving way.  She 
reported having to use a cane for support.  She was noted to 
walk with a gross limp, avoiding left leg pressure.  The 
examiner noted it was impossible to test equilibrium because 
the veteran did not want to stand or walk without the help of 
the cane.  The examiner set out that both lower limbs were 
negative for neurologic deficiencies.  There was no muscle 
atrophy or wasting, and muscle tone was good.  Sensation was 
normal.  There appeared to be normal left leg alignment.  
There was no deformity or swelling.  There were no marks of 
external injuries.  X-rays were within normal limits.  The 
veteran refused electromyogram.  The impression was 
subjective complaint of pain in the left leg without any 
objective evidence of orthopedic pathology.  The examiner 
concluded as follows:

I have reviewed the copy of the remand, 
as well as the claims folder of this 
veteran and her manifestation of 
subjective complaints are inconsistent 
with any orthopedic or neurological 
pathology.  There is no muscle atrophy in 
the entire left leg, neither there is 
[sic] any reflex disturbances.  There is 
no evidence of any residual of left leg 
trauma and there is no circulatory 
deficiency.  It is my opinion that it is 
not likely that her subjective complaints 
of the left lower extremity is [sic] 
related to any service connection 
condition.

Analysis

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran herself asserts she has a left leg and ankle 
disability related to her in-service injury.  However, she is 
not shown to possess any medical expertise that would render 
her opinions on diagnosis or etiology competent.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  She is competent to report that she 
has experienced left leg and ankle pain and continues to do 
so.  Nevertheless, the Court has also held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board also notes the veteran has submitted a statement 
from a person who purports to have been a medic and to have 
treated the veteran in service.  She also attested to the 
veteran's ongoing left lower extremity pain since her 
accident and attributed current left leg complaints to 
service.  The Court has commented on the probative value of 
statements from medically trained individuals such as nurses, 
or by analogy here, a medic, who has some level of medical 
training although not a physician.  In Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996) the Court acknowledged that a 
statement from such professional has probative value.  
However, in Black v. Brown, 10 Vet. App. 279, 284 (1997); 
request denied, 10 Vet. App. 279 (1997); reconsideration 
denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 
884 (Fed. Cir. 1999) the Court limited such probative value, 
emphasizing consideration of factors such as self-interest, 
lack of special knowledge of the disease process in question, 
lack of participation in treatment and lack of access to 
relevant records.  In this case, Ms. Grove purports to have 
treated the veteran many years earlier and offers her current 
opinion of continuing problems related to such in-service 
injury, without identifying any current pathology, clinical 
findings or evidencing any contemporary examination of the 
veteran.  Moreover, there is no indication that she has any 
specialized knowledge in orthopedics, neurology or vascular 
systems.  Even if she is competent, again, pain is not a 
diagnosis for which service connection may be granted.  

The Board also notes the work status report, indicating the 
veteran has fibromyalgia of the left ankle.  The Board finds 
this statement to be of limited probative value.  There is no 
indication that the signing individual is a physician, or 
that he or she based any diagnosis on examination or review 
of relevant clinical examination reports and diagnostic 
testing.

The Board emphasizes that the opinions offered by Ms. Grove 
and in the work status report are, in any case, far less 
probative than opinions offered by multiple VA physicians who 
relied on current examination and had access to a relevant 
history.  Certainly, such opinions are less probative than 
the VA opinion offered in April 1999, at which time 
specialized testing to include computerized tomography 
scanning and X-rays were considered, as well as the veteran's 
history and current physical findings.  The examiner 
concluded that the veteran had no current left lower 
extremity pathology to account for her alleged symptoms.  The 
examiner specifically considered the possibility of 
neurologic, vascular and orthopedic disability, yet found no 
objective evidence of any pathology upon which to diagnose an 
existing left lower extremity disability.  Such conclusion is 
consistent with the results of prior VA examinations.  The 
Board also finds significant multiple references in the 
record to the lack of consistency between the veteran's 
symptom complaints and clinical findings.  Physicians have 
noted the veteran's unusual gait, but that she only limps in 
the examination room when being observed.  Such shows a lack 
of credibility with respect to symptom complaints, similar to 
that seen in connection with the veteran's complaints of 
audiologic disability.

The Board also recognizes medical evidence pertinent to 
disability of the back, with possible neuropathy and medical 
evidence of left hip disability.  Benefits based on such were 
denied by the RO in a decision dated in April 1996.  The 
veteran was advised as to that denial by letter dated in 
April 1996, and did not appeal.  Accordingly, such 
determination became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  To the extent any left leg complaints may or may not 
be related to diagnosed disability of the spine and/or left 
hip, such matters are not, in any case, on appeal before the 
Board.  Rather, the question for adjudication is limited to 
that of entitlement to service connection for disability of 
the left leg and ankle.  If the veteran desires to pursue 
benefits based on disabilities of the back and/or left hip 
she may do so consistent with the laws and regulations 
governing finality and the reopening of claims.  See 
38 C.F.R. §§ 3.156(a), 20.1103 (2000).

This is not a case in which the evidence is in equipoise.  
Rather, the preponderance of the evidence of record 
establishes that the veteran has no current disability of the 
left leg and/or ankle.  Accordingly, service connection for 
this claimed disability is not warranted.

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  During 
the pendency of this appeal, regulatory changes amended the 
Schedule, to include the rating criteria for evaluating 
hearing loss.  The amendments became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991). 

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998), and 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2000).  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 
38 C.F.R. § 3.383 (2000); VAOPGCPREC 32-97 (Aug. 29, 1997), 
62 Fed. Reg. 63605 (1997); Boyer v. West, 11 Vet. App. 477, 
480 (1998). 

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999); 38 C.F.R. § 4.85, Table VI (2000).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, Diagnostic Code 6100, regardless 
of the percentage of disability.  See 64 Fed. Reg. 25204 
(May 11, 1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  The criteria for evaluating hearing impairment in 
effect prior to, and since June 10, 1999, call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85.  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiologic disabilities specifically indicates 
that except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold are 30 decibels or less at 1000 
Hertz (Hz) and 70 decibels or more at 2000 Hz.  The amendment 
notes that they are an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  See 61 Fed. Reg. 25203 (May 
11, 1999).  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a), (b) (as in effect on and after June 10, 1999).

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The record reflects that service connection for left ear 
hearing loss was granted effective June 11, 1981, with 
assignment of a noncompensable evaluation that has remained 
in effect to date.  The veteran's current claim for a 
compensable evaluation for left ear hearing loss was filed in 
December 1992.

The claims file contains the uninterpreted results of VA 
audiometric examination, dated in June 1992.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (the Board may not interpret 
graphical representations of audiometric data).  

In June 1993, the veteran presented for audiologic 
examination.  The examiner noted that during the examination, 
pure tone thresholds varied by as much as 40 decibels in both 
ears and that there was poor inter-test agreement between 
speech and pure tone threshold results.  The examiner noted 
that the pure tone Stenger test for functional hearing loss 
was positive and that speech recognition responses bore no 
relationship to the stimulus word.  The conclusion was that 
audiometric data did not represent the veteran's organic 
hearing sensitivity for either ear and that there was no 
language barrier or medical problem that prevented the 
veteran from cooperating with the examiner.

In March 1994, private audiometric testing revealed 90 
decibel threshold losses at 500, through 4000 Hertz in the 
left ear, and decibel threshold losses at 1000, 2000, 300, 
and 4000 Hertz in the right ear as follows:  80, 65, 60, 60.  

In April 1994, the veteran testified at a personal hearing 
and indicated she had severe left ear hearing loss.

At the time of examination in August 1994, an examiner again 
indicated that there was a variance between 20 and 30 
decibels on pure tone testing and poor agreement between 
speech recognition thresholds and pure tone averages in both 
ears.  The examiner stated that speech recognition errors 
consisted mainly of non-response or rhymes.  The impression 
was that audiometric data did not represent the veteran's 
organic hearing sensitivity for either ear and that there was 
no language barrier or medical problem that prevented the 
veteran from cooperating with the examiner.

In April 1995 a VA examiner stated the results of audiometric 
testing were invalid and that testing for non-organic hearing 
loss was positive.  It was stated that test results were not 
consistent with auditory behavior and that examiners were not 
able to obtain the veteran's cooperation.

Dr. Kumar submitted a statement at the veteran's request 
indicating the veteran had severe hearing loss in the left 
ear.  On the test report it was commented that the veteran 
would not repeat words although she could hear the examiner's 
voice and respond to such at 50 decibels.  

A private report dated in April 1998 indicates the veteran 
had borderline hearing difficulty at 110 decibels and 
tinnitus.  

A private report dated in January 1999 indicates that the 
veteran had total hearing loss in the left ear.  The 
accompanying report of audiogram indicates fair response 
consistency and that the veteran had severe hearing loss in 
the right ear and no useable hearing in the left ear.  That 
report is uninterpreted as to pure tone threshold results.  

A report of VA examination dated in April 1999 includes note 
that examiners were unable to obtain valid and reliable 
results.  Stenger tests for non-organic hearing loss were 
positive for both pure tones and speech.  Crossover was 
absent at expected levels.  The veteran's auditory behavior 
was not consistent with voluntary test results.  There 
appeared to be no language or medical barrier that prevented 
the veteran from cooperating with the examiner.  The examiner 
noted that the April 1998 private audiogram appeared to be 
incomplete and with inconsistencies.  Such inconsistencies 
are specified by the April 1999 examiner, as was the absence 
of speech audiometry.  Also noted was the December 1996 
report showing poor response consistency.  The April 1999 VA 
examiner stated neither of those tests should be considered 
complete and valid.

In March 2000, a VA staff audiologist clarified the veteran's 
audiologic diagnosis.  The audiologist set out that one of 
the most distinguishing characteristics of non-organic 
hearing loss is inconsistency in responses or poor 
reliability on auditory tests including pure tone measures.  
The audiologist reviewed four hearing evaluations performed 
by three different audiologists and noted inconsistent and 
variable results.  The audiologist concluded it was unlikely 
the veteran was totally deaf in the left ear.

Analysis

A review of the record fails to conclusively show whether the 
RO considered the veteran's claim for an increased evaluation 
under the current as well as the former rating criteria for 
evaluating her hearing loss of the left ear.  See Karnas, 
supra.  However, as set out above, the criteria now under 
Diagnostic Code 6100 have remained the same, and, to the 
extent provisions relevant to an "exceptional pattern of 
hearing loss" are asserted as applicable, such was 
considered by the RO and will also be considered herein.  
Therefore, the veteran is not prejudiced by the Board 
proceeding with its adjudication of the her claim with 
consideration of the old and new regulations.

The Board begins by emphasizing that there is no competent 
evidence in the record on appeal, nor does the veteran 
assert, that she has total deafness in her right, nonservice-
connected ear.  Therefore, that nonservice-connected ear 
shall be considered normal (Level I), for purposes of 
computing the service-connected disability rating for the 
veteran's left ear.  In order to warrant assignment of a 
compensable evaluation when only one ear is service-connected 
and there is not deafness in the nonservice-connected ear, 
the service-connected ear auditory acuity must be at least a 
Level X under the old and new regulations, using both pure 
tone losses and speech discrimination, or, if relying only on 
pure tone thresholds, must demonstrate an average loss of at 
least between 98 and 104.  

The claims file reflects inconsistent and unreliable 
audiometric findings.  The audiologist who examined the 
veteran in June 1993 noted her failure to cooperate had 
distorted pure tone threshold and speech recognition 
measurements to the extent that the results did not 
accurately represent her organic hearing sensitivity.  
Similar problems arose during an August 1994 VA examination 
and a December 1994 private examination.  In April 1995, a VA 
audiologist noted an inability to obtain valid air-conduction 
thresholds and speech recognition testing due to the 
veteran's lack of cooperation.  In April 1999, a VA examiner 
was again unable to obtain valid evaluation of the veteran's 
left ear hearing acuity.  Upon review of private audiograms 
dated in April 1998 and December 1996, the April 1999 VA 
audiologist found such findings incomplete and invalid 
because inconsistencies indicate lack of cooperation.  

The Board finds that private reports dated in January and 
February 1999 are not adequate because there is no showing 
that such testing was conducted by a state-licensed 
audiologist as required by regulation, and they do not 
document the results of Maryland CNC speech testing.  
38 C.F.R. § 4.85(a).  In any case, the private evidence from 
1999 is unsupported by rationale as to why test responses 
were consistent and reliable to establish total left ear 
deafness.  The Board finds such reports less probative than 
multiple VA examination reports, most notably the April 1999 
examination report and the March 2000 detailed report and 
explanation that strongly conclude that contemporary 
audiologic test results are invalid.  In short, the 
preponderance of the competent audiologic evidence indicates 
a lack of cooperation, lack of reliability and lack of 
consistency in audiologic results, and demonstrate that the 
veteran's hearing complaints are non-organic in nature.

Based on such, the Board finds there is no competent evidence 
of left ear hearing loss meeting the criteria for at least a 
Level X hearing loss per VA's Schedule.  Such conclusion 
remains the same even if exceptional hearing pattern 
regulations are taken into account.  The probative medical 
evidence is consistent in showing the invalidity of both pure 
tone and speech testing.  The veteran has been afforded ample 
opportunity to cooperate with testing so as to establish the 
level of her service-connected left ear hearing loss 
disability.  However, examiners repeatedly note her lack of 
cooperation, and lack of credibility, in that the medical 
evidence repeatedly cites the discrepancy between her 
auditory behavior and test results.  Both VA and private 
examiners have noted factors such as her refusal to repeat 
words even though she is able to hear and understand the 
examiner's voice, or technical indicators of lack of 
cooperation such as the absence of expected crossovers or 
consistency between pure tone and auditory testing.  
Moreover, the most recent examination evidence relied on a 
review of prior results to determine it was unlikely the 
veteran was deaf in her left ear, so as to explain the past 
test inconsistency and unreliability.

In sum, there is no competent evidence of deafness in either 
ear and no competent evidence to establish Level X or higher 
left ear hearing loss so as to warrant assignment of a 
compensable evaluation under the Schedule.  Accordingly, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of doubt is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Service connection for disability of the left leg and ankle 
is denied.

A compensable evaluation for left ear hearing loss is denied


REMAND

In August 1998, the Board remanded the veteran's claim of 
entitlement to service connection for headaches for a VA 
examination to determine if it is at least as likely as not 
that any current headache disability is etiologically related 
to in-service head trauma or otherwise etiologically related 
to service.  Pursuant to the remand, a VA neurologic 
examination was conducted in April 1999.  The diagnoses 
included history of cephalgia; no neurologic disability; and 
cephalgia, myofascial secondary to head injury.  The RO then 
requested clarification of the diagnoses, specifically 
"whether or not the veteran has a diagnosis of cephalgia."  
The response was, "Myofascial headache unrelated to head 
injury." 

Although the VA neurologic examination was conducted, as 
requested in the Board's August 1998 remand, the opinion 
obtained is inadequate for adjudicative purposes.  First, the 
Board notes that cephalgia is a synonym for headaches.  See 
STEDMAN'S MEDICAL DICTIONARY 310 (26th Ed., 1995).  Then, the 
Board emphasizes that the April 1999 examination opinion and 
clarifying opinion offered thereafter are inconsistent and 
incomplete with respect to comments relevant to the etiology 
of existing headaches.  The examiner both relates headaches 
to head injury and dissociates headaches from head injury.  
However, the examiner does not comment on whether headaches 
first had their onset in or are otherwise related to the 
veteran's period of service.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, 
as noted above, during the course of this appeal the VCAA was 
signed into law.  Such provides, in pertinent part, that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers, 
VA or non-VA, who may possess additional 
records supportive of her claim.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  If 
the RO is unsuccessful in obtaining 
copies of any records identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide copies of such records. 

2.  Then, the RO should provide the 
claims file and a copy of this remand to 
the VA physician who provided the April 
1999 examination opinion and June 2000 
clarification, if available.  The RO 
should request that examiner to reconcile 
the conflicting opinions offered relevant 
to the veteran's headaches, and to 
explain the basis for all conclusions 
reached.  The physician should include 
consideration of the private 
neurologist's April 1998 opinion.  The VA 
physician should specifically address 
whether it is at least as likely as not 
that currently existing headaches are 
related to an in-service head injury or 
otherwise related to service.  

3.  If the April 1999 VA examiner is not 
available, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present headache disability.  
Any indicated studies should be 
performed.  Based upon the examination 
results and a review of the claims 
folder, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current headache 
disability is etiologically related to an 
in-service head injury or otherwise 
related to service.  The rationale for 
the opinion must also be provided.

4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  She need 
take no action until otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

